981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Irving D. JONES, Petitioner.
No. 92-8014.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 24, 1992Decided:  December 21, 1992

On Petition for Writ of Mandamus.
Irving D. Jones, Petitioner Pro Se.
Petition Dismissed.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Irving D. Jones filed this Petition for Writ of Mandamus seeking an order directing the district court to act on his habeas petition which had been pending in the district court since December 1989.  At this Court's direction, the Respondents filed a response to the petition and a Motion to File Answer Out of Time.  In the interim, the district court issued a final order on the habeas petition, rendering moot the request for mandamus relief.  We therefore dismiss the Petition for Writ of Mandamus but grant in forma pauperis status, and grant the Respondents' pending Motion to File Answer Out of Time.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DISMISSED